Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


NWR Georgia Construction, LLC,                         Appeal from the 71st District Court of
Appellant                                              Harrison County, Texas (Tr. Ct. No. 21-
                                                       0302). Memorandum Opinion delivered by
No. 06-21-00104-CV         v.                          Chief Justice Morriss, Justice Stevens and
                                                       Justice Carter* participating. *Jack Carter,
Master Woodcraft Cabinetry, LLC, and                   Retired, Sitting by Assignment.
MCW Industries, LLC, Appellees



       As stated in the Court’s opinion of this date, we withdraw our March 1, 2022, opinion
and vacate our March 1, 2022, judgment. We further grant the appellant’s motion to dismiss this
interlocutory appeal, dismiss the appeal, and remand the matter to the trial court.
       We order that the appellant and the appellee each pay one-half of all costs incurred by
reason of this appeal.

                                                        RENDERED MARCH 17, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk